Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits
Claim Objections
Claim 39 objected to because of the following informalities:  
Regarding Claim 39, the claim is listed as depending from claim 1, however, Applicant has indicated claims 1-18 be canceled. For the purposes of Examination, the Examiner will interpret the claim as depending from Claim 19 as it is the first independent listed. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20, and 39-41, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makivic EP0542944B1.
Regarding Claim 19, Makivic teaches: Apparatus (Fig 1) operative to selectively change a lock (2) between a locked condition and an unlocked condition (P0012 L1-4, actuation of the 
Regarding Claim 20, Makivic teaches: The apparatus according to claim 19 wherein the housing is configured to be manually engageable (P009, housing 5 is contained within turning knob 4), wherein the shaft is rotatable without operation of the motor through manual rotation of the housing (P0013, housing 5 is contained within turning knob 4).
Regarding Claim 39, Makivic teaches: The apparatus according to claim 1 and further comprising: at least one gear (10), wherein the at least one gear is in operative connection with the motor and the housing (Fig 1), and wherein operation of the motor is operative to cause 
Regarding Claim 40, Makivic teaches: he apparatus according to claim 39 and further comprising:  13a drive ring (13), wherein the drive ring is in rotationally fixed operative connection with the lock (P0011 L5-7), and wherein the shaft and the housing are rotatable relative to the drive ring (P0011, L8, shaft 12 and housing 5 are fixed relative to each other and therefore are rotatable relative to the drive ring 13), wherein the at least one gear includes a pinion(P0011 L 3, at least one gear 10 is a pinion), wherein the pinion is in operative connection with the motor (Fig 1, pinion 10 is connected to motor 8 via reduction 9), is rotatable relative to the housing (P0012, Fig 1, pinion 10 rotates on its own axis relative to the centerline of the housing 5 while also orbiting the axis/centerline of housing 5), and is rotationally movable in operative engagement with the drive ring (P0012 L1-2), wherein rotational movement of the pinion in engagement with the drive ring causes rotation of the housing and the shaft (P0012).
Regarding Claim 41, Makivic teaches: Apparatus (Fig 1) operative to selectively change a lock (20 between a locked condition and an unlocked condition (P0012 L1-4, actuation of the lock indicates a change between locked and unlocked conditions), comprising: a housing (5), a rotatable shaft (12), wherein the shaft 14includes an axis (7), is in fixed operative connection with the housing (P0012 L4-5, shaft 12 rotates when 4 is rotated, 4 includes housing 5 which can be seen in Fig 1, therefore 5 is rotated), is in operative supported connection within the lock (Fig 1, housing 5 and shaft 12 can be seen to be connected to the body 15 of the lock via shaft 12 extending between from surrounding pinion 10 in housing 5, to all the way through body 15), and is rotatable about the axis (P0010 L2-3), a motor (8), wherein the motor is in operative connection with the housing (Fig 1, motor resides within the housing), and is operative to cause rotation of the housing, and rotation of the shaft within the lock (P0012).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Makivic EP0542944B1, further in view of Goldman WO 2015166502 A1.
Regarding Claim 21, Makivic teaches: The apparatus according to claim 20 wherein first ring magnet (19) receives current via cable (18) and then conducts it to second ring magnet (20) which then sends the induced current to motor 8 via wires not shown (P0014). Makivic does not teach: a battery cell, wherein the battery cell extends in the housing interior and is in operative electrical connection with the motor. Goldman teaches that it is known in the art to have a battery (Goldman: 114), in a housing interior (Goldman: 108) that is in operative connection with the  motor (Goldman: P0072 L8-9). It would be obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Makivic to replace the magnets with the battery in operative connection with the motor in a housing as demonstrated in Goldman since it would perform the same function of powering the motor.
Regarding Claim 22, Makivic, in view of Goldman, teaches: The apparatus according to claim 21 and further comprising at least one sensor (Makivic: 21), wherein the at least one sensor is operative to sense at least one parameter corresponding to a rotational position of the shaft (Makivic: P0023-24), and wherein the at least one sensor is usable to sense if the lock is in the locked condition or the unlocked condition (It is the position of the Examiner that since the rotational position of the shaft can be sensed, then the max rotation in either clockwise or 
Regarding Claim 23, Makivic, in view of Goldman, teaches: The apparatus according to claim 22 wherein the at least one sensor is in operative connection with the housing (Makivic: Fig 1, sensor is in operative connection with the housing 4 via shaft 12), wherein the at least one parameter includes a rotational orientation of the housing (Since the shaft is fixed in non-rotatable operative contact with the housing, the sensor that senses the rotational position of the shaft would also sense the rotational orientation of the housing as these are physically linked to each other). 
Regarding Claim 24, Makivic, in view of Goldman, teaches: The apparatus according to claim 22 and further comprising: control circuitry (Makivic: P0024 L3), wherein the control circuitry is in operative connection with the motor (Makivic: P0024 L3), and wherein the control circuitry is operative to selectively operate the motor to cause rotation of the shaft (Makivic: P0024 L3-4, by operating the motor, the circuitry would cause rotation of the shaft).
Regarding Claim 25, Makivic, in view of Goldman, teaches: The apparatus according to claim 24 wherein the at least one sensor is in operative connection with the control circuitry (Makivic: P0025 L7-9, sensors communicate with control circuitry), 7wherein responsive at least in part to the at least one parameter, the control circuitry is operative to selectively operate the motor to cause rotation of the shaft to change the lock between the locked condition and the unlocked condition (Makivic: P0024 L2-4)
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Makivic EP0542944B1, and Goldman WO 2015166502 A1, further in view of Chang US 7516633 B1. 
Regarding Claim 26, Makivic, in view of Goldman, teaches: the apparatus according to claim 25. Makivic, in view of Goldman, does not teach: a manual control button, wherein the .
Claims 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Makivic EP0542944B1, Goldman WO 2015166502 A1, and Chang US 7516633 B1, further in view of Mayer DE202016002087U1.
Regarding Claim 27, Makivic, Goldman, and Chang teach: The apparatus according to claim 26. The combination does not teach:  the housing includes an electric socket, wherein the electric socket is configured to be operatively connected to an electric power source, wherein the electric socket is usable to charge the battery cell. Mayer teaches that it is known in the art to use a rechargeable battery as a power source and to have a charging socket that can be used to charge the rechargeable battery by connecting a power source to the electrical socket (Mayer: P0020). It would be obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to add the teachings of Mayer to the combination taught by Makivic, Goldman, and Chang, to include an electrical socket to charge the battery in housing by connecting an electrical power source to the socket, thereby increasing ease of maintenance (Mayer: P0020 L5-6)
Regarding Claim 28, Makivic, Goldman, and Chang, in view of Mayer, teaches: The apparatus according to claim 27 wherein the electric socket comprises a USB port (Mayer: P0020 L3)
Regarding Claim 29, Makivic, Goldman, and Chang, in view of Mayer, teaches: The apparatus according to claim 28 and further comprising: a transceiver (Goldman: P0020 L15-16), wherein the transceiver is in operative connection with the control circuitry (Goldman: P0020 L15-16, electronic utility mentioned would be equivalent to control circuitry), wherein the transceiver is operative to wirelessly communicate with at least one of a mobile computer, or a mobile phone(Goldman: P0020, electronic utility sends and receives signals to a user device through the transceiver, P0015 L9-12 states user device can be a smartphone), wherein the control circuitry is operative to cause operation of the motor responsive at least in part to receipt of at least one signal from the at least one mobile computer or mobile phone (Goldman: P0020 L15-21, electronic utility activates electric sub assembly after receiving a signal from the user device, P0025 states that the electric sub assembly may comprise a motor).  Goldman teaches that it is known in the art to have an electronic utility connected with a transceiver that receives a signal from a user device/smartphone to cause activation of the motor. It would be obvious before the effective filing date of the claimed invention to include the transceiver and control circuitry as taught by Goldman to the current combination to increase functionality and comfort/ease of use of the apparatus.
Regarding Claim 30, Makivic, Goldman, and Chang, in view of Mayer, teaches: the apparatus according to claim 29 wherein the transceiver is operative to transmit a further signal to the at least one mobile computer or mobile phone, wherein the further signal includes data corresponding to the at least one parameter (It is the position of the Examiner that “is operative” is equivalent to “configured to”. It has been held that the recitation that an element is 
Regarding Claim 31, Makivic, Goldman, and Chang, in view of Mayer, teaches: The apparatus according to claim 30 wherein the control circuitry further includes a memory (Goldman: P0039), wherein the memory is operative to store data corresponding to the locked and unlocked condition of the lock, and wherein the further signal includes the data stored in the memory (It is the position of the Examiner that “is operative” is equivalent to “configured to”. It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. See MPEP 2111.04. Therefore, since Goldman teaches that the control circuitry includes a memory, that this meets the limitations of the claim.)
Claims 32 are rejected under 35 U.S.C. 103 as being unpatentable over Makivic EP0542944B1, Goldman WO 2015166502 A1, Chang US 7516633 B1, and Mayer DE202016002087U1, further in view of Aweimrin WO 2016196192 A1.
Regarding Claim 32, Makivic, Goldman, Chang, and Mayer teach: The apparatus according to claim 31. The combination does not teach: wherein the USB port is in operative connection with the control circuitry, and is configured to receive a USB drive, wherein the control circuitry is operative to cause the data stored in the memory to be transferred to the USB drive. Aweimrin teaches that it is known in the art to have a USB port (Aweimrin: 54-1) in operative connection with control circuitry (Aweimrin: 50) (Aweimrin: P0034 L5-6). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Allowable Subject Matter
Claims 33-38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 33, none of the prior art of record discloses a lock mechanism having the combination of features recited in claim 33. The closest prior arts of record, the combination of Makivic EP0542944B1, Goldman WO 2015166502 A1, Chang US 7516633 B1, Mayer DE202016002087U1, and Aweimrin WO 2016196192 A1, specifically Goldman teaches an apparatus with a shaft that is operatively connected to the rotatable member through a releasable coupling, but fails to be applied due to impermissible hindsight where the primary reference would be destroyed. 
Regarding Claims 34-38, these claims are objected to due to their dependency upon claim 33. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./               Examiner, Art Unit 3675                                                                                                                                                                                         

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675